Citation Nr: 0900222	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), delayed onset with 
depressive features.

2.	Entitlement to a rating in excess of 70 percent for 
glaucoma associated with diabetes mellitus Type II.

3.	Entitlement an effective date earlier than August 8, 2005, 
for the grant of a 50 percent rating for PTSD. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issue of entitlement to an increased rating for glaucoma 
associated with diabetes mellitus Type II is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  PTSD is manifested by depression, irritability, loss of 
interest in daily living activities, loss of energy, 
insomnia, inability to concentrate, anxiety, hypervigilance, 
nightmares, flashbacks and intrusive thoughts.

2.  An inability to establish and maintain effective 
relationships has not been shown.

3.  The veteran filed his increased rating claim for PTSD on 
August 8, 2005.  His entitlement to a higher rating arose in 
February 2005.  The date of receipt of the claim is the later 
date.
 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.130, 
Diagnostic Code (DC) 9411 (2008).

2.  The requirements for an effective date earlier than 
August 8, 2005, for the grant of a 50 percent rating for PTSD 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the veteran was sent letters in December 2005 and 
January 2006 that addressed all four notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence. He was also asked to submit evidence 
and/or information in his possession to the RO.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claim for service connection.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

However, these letters did not provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation or address the elements 
as described in Vazquez-Flores.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the veteran's claim for an 
increased disability rating for PTSD because in a Dingess 
letter dated March 2006, he was provided with notice that 
disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disabilities as 
published in the Code of Federal Regulations, that disability 
ratings may be assigned at other levels, and that the nature 
and symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

Further, the veteran was informed that he should provide 
evidence reflecting the level of his disability, and provided 
examples of the type of evidence he could submit.  In fact, 
additional evidence was submitted and considered in rendering 
the decision.   He was also notified of the type of evidence 
necessary to establish an effective date for the disability 
on appeal; however, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.

Although the Dingess letter was not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  The veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

With respect to the Dingess requirements, in the March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  He submitted additional 
medical records and written statements.

In addition, the veteran was afforded a VA PTSD medical 
examination in January 2006.  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2008).   
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v.  
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet.  
App. 505 (2007).

VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126.  Mental disorders are rated 
pursuant to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

When assessing the evidence of record, it is important to 
note the Global Assessment of Functioning (GAF) score, which 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Richard v. Brown, 9 Vet. App. 266 (1996).  A 
score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers).

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The Board has considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran was granted service connection for PTSD with an 
evaluation of 30 percent in May 2004.  At that time, his PTSD 
was manifested by nightmares, irritability, anxiousness, 
depression, and hypervigilance.  The veteran did not have 
memory loss, intellectual impairment, impaired impulse 
control, hallucinations, delusions, or impairment in thought 
processes or communication.  He was oriented to time person, 
place and time.  His GAF score was 55 to 60.

The veteran submitted a claim for an increased rating in 
August 2005.  Although the RO increased his disability rating 
to 50 percent in a February 2006 rating decision, he argues 
that he is entitled to a 100 percent rating because his PTSD 
symptoms cause him to be incapacitated and unemployable.  

VA outpatient treatment records from August 2004 to January 
2005 show that the veteran complained of flashbacks and 
nightmares related to his PTSD.  However, the notes show that 
his symptoms were well controlled with medications.  For 
those months, he was assigned a GAF score of 55.  However, VA 
progress notes from February 2005 to January 2006 indicate 
that he began having depression and hypervigilance in 
addition to flashbacks and nightmares.  His GAF score was 
downgraded to 50 after February 2005.  

During a January 2006 PTSD VA examination, the veteran 
reported having depression, irritability, loss of interest in 
daily living activities, loss of energy, insomnia, inability 
to concentrate, anxiety, hypervigilance, nightmares, and 
intrusive thoughts.  He stated that he was unemployed, had 
three adult children, and lived with his wife of 32 years.  

On examination, he was appropriately dressed, cooperative, 
and had adequate hygiene.  He established eye contract with 
the examiner and was spontaneous, alert, and in contact with 
reality.  His affect was constricted.  He was oriented to 
person, place, and time.  His abstraction capacity was normal 
and his judgment and insight were fair.  

There was no evidence of psychomotor retardation, agitation, 
tics, tremors, abnormal involuntary movement, delusions, 
hallucinations, phobias, obsessions, panic attacks, or 
suicidal ideas.  The veteran did not have looseness of 
association or evidence of disorganized speech.

Based on the examination, a review of the electronic VA 
medical records, and a March 2004 PTSD VA examination report, 
the examiner concluded that the veteran's PTSD symptoms 
caused serious interference with his employment and social 
functioning.  The examiner also found that the veteran was 
unable to establish adequate interpersonal relations with his 
family and neighbors, have adequate leisure activities, or 
work.  However, the examiner stated that the veteran was able 
to maintain basic activities of daily living.  He was 
assigned a GAF score of 50.  

After a thorough review of the record, the Board finds that 
while the veteran's PTSD does not precisely fit all the 
rating criteria, his symptoms throughout the appeal period 
are the type of occupational and social impairment 
contemplated by a 50 percent rating.  He has not displayed 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  

Nevertheless, the severity of his symptomotology has caused 
strained relationships and an inability to work.  His sleep 
has been disturbed by recurrent nightmares, which has led to 
irritability/anxiety and depression.  He also suffers from 
loss of interest in daily living activities, loss of energy, 
inability to concentrate, hypervigilance, flashbacks and 
intrusive thoughts.  Significantly, the most constant GAF 
scores during the appeal period have around 50, which is 
suggestive of serious social and occupational impairment.

However, the Board does not find that a 70 percent evaluation 
is warranted.  While the veteran's symptoms cause serious 
impairment, they do not cause the impairments contemplated by 
the 70 percent rating criteria.  The evidence does not show 
that he experiences suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; or difficulty in adapting to 
stressful circumstances.  Hence, a higher rating cannot be 
awarded at this time.

With respect the claim, the Board has considered the 
veteran's statements.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, frequent periods of hospitalization have not 
been shown with regard to the veteran's PTSD.  Further, 
although he is unemployed, the evidence does not indicate 
that his disability has resulted in any occupational 
impairment or that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.   

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R.
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Hence, referral for assignment of an extra-schedular 
evaluation is not warranted in this case.  

In conclusion, the Board finds that the veteran's symptoms 
more nearly approximate the criteria for a disability rating 
of 50 percent, but no higher.  The Board finds that his 
symptoms remained constant throughout the appeal period and, 
as such, staged ratings are not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400 (2008).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris, may be considered an informal claim.  
38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. App. 413 
(1999).

In the present appeal, the veteran was granted service 
connection for PTSD in May 2004.  In June 2004, he submitted 
a Notice of Disagreement asserting that he was entitled to an 
higher rating and an earlier effective date.  The RO issued a 
Statement of the Case (SOC) in January 2005.  

In response to the SOC, the veteran submitted a Substantive 
Appeal on August 8, 2005.  Yet, in accordance with 38 C.F.R. 
§ 20.302(b), except in the case of simultaneously contested 
claims, a Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  

Since the veteran's appeal was submitted more than 60 days 
after the SOC and more than one year after that mailing of 
the May 2004 rating decision, it was not timely filed.  
However, as required by 38 C.F.R. § 3.1(p), the RO construed 
the August 2005 Substantive Appeal as a informal claim for an 
increased rating for his service-connected PTSD and 
ultimately assigned a 50 percent rating effective as of that 
date.  

Accordingly, the date of the veteran's claim for increased 
rating was August 8, 2005.  However, his entitlement to a 
higher rating arose in February 2005, when his PTSD symptoms 
worsened and his GAF score was downgraded to 50.  Since the 
date of the receipt of the claim is the later date, August 8, 
2005, is the proper the effective date for the veteran's 
award of a 50 percent rating for PTSD.  Since the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date, the appeal is denied.  


ORDER

A rating in excess of 50 percent for PTSD is denied.

An effective date earlier than August 8, 2005, for the grant 
of a 50 percent rating for PTSD is denied. 


REMAND

After a thorough review of the claims file, the Board finds 
that the issue of entitlement to an increased rating for 
glaucoma associated with diabetes mellitus Type II must be 
remanded in order to obtain an additional VA examination.

The veteran's glaucoma has been rated 70 percent disabling 
under DC 6080.  Under that code, concentric contraction to 5 
degrees bilaterally yields a 100 percent evaluation.  
38 C.F.R. § 4.84a, DC 6080.  However, 38 C.F.R. § 4.76 
requires that measurement of the visual field must be made 
when there is disease of the optic nerve or when otherwise 
indicated.  

The usual perimetric methods must be employed, using a 
standard perimeter and 3 mm. white test object.  At least 16 
meridians 22 1/2 degrees apart must be charted for each eye.  
The charts must be made a part of the report of examination, 
and not less than 2 recordings, and when possible, 3 will be 
made.

In the present appeal, the claims file only contains one 
chart for each eye dated February 2006.  Therefore, the Board 
finds that a remand in order to schedule an additional VA eye 
examination so that at least 2 recordings can be made in 
accordance with 38 C.F.R. § 4.76.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected 
glaucoma associated with diabetes 
mellitus Type II.  The claims folder 
should be made available to and reviewed 
by the examiner.  Testing should include 
uncorrected and corrected central visual 
acuity for distance and near, with a 
recording of the refraction.  Measurement 
of the visual field should be made part 
of the report of examination, with not 
less than 2 recordings, and 3 should be 
made if possible.

2.  Then readjudicate the claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  The 
case should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


